Case 1:17-cv-00163-LY Document 119 Filed 06/09/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT 41 JUN -9 PH 9:59
FOR THE WESTERN DISTRICT OF TEXAS | -
AUSTIN DIVISION WESTERN 1h SOURT.

DAN SERGIO DE LA CRUZ,
Plaintiff,

Vv.

THE BANK OF NEW YORK AS
TRUSTEE FOR THE
CERTIFICATEHOLDERS CWABS, INC.
ASSET-BACKED CERTIFICATES,
SERIES 2005-9 and DITECH
FINANCIAL, LLC,

Defendant

CIVIL ACTION NO. 1:17-cv-00163

CGP UG) COD CO? UO 600 0G) 6D 6On UR 607 Uo?

INTERLOCUTORY ORDER

Before the Court is Plaintiff's Motion for Relief from Final Judgment [Doc. 114]
(the “Motion”), Defendant’s Response [Doc. 115] as well as Plaintiff's Reply [Doc. 116].
Upon review of the Motion, Response and Reply on file, and hearing the arguments of
counsel, the Court is of the opinion that upon Plaintiff's deposit of certain funds into the
registry of the court, the real property with the following legal description:

LOT 3, BLOCK “A” STEINER RANCH PHASE ONE, SECTION 9, A
SUBDIVISION IN TRAVIS COUNTY, TEXAS, ACCORDING TO THE
MAP OR PLAT OF RECORD IN DOCUMENT NUMBER 200200113
OF THE OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY,
TEXAS.

and commonly known as 12713 Bright Sky Overlook, Austin Texas 78732 property, (the
Property”) shall be released from the effect of the Final Judgment [Doc. 98] previously
entered in this case so that the sale of the Property can occur on or about June 11, 2021.

ACCORDINGLY, IT IS ORDERED:

1. Upon the sale of the Property on or about June 11, 2021, the sum of
$550,278.00 out of the proceeds of sale shall be wired by Key Title (or such
other title company retained in regard to the sale of the Property) into the
registry of the Court (the “Deposited Funds”) on behalf of Plaintiff.

2. That the Clerk, United States District Court, shall receive from Key Title on
behalf of Plaintiff a wire deposit from American Bank of Commerce account
number ending in 1497 and deposit into the Court’s registry a wire in the
exact amount of $550,278.00, on behalf of Plaintiff (the “Deposited Funds”).
Case 1:17-cv-00163-LY Document 119 Filed 06/09/21 Page 2 of 2

3. Upon receipt of the Deposited Funds into the registry of the Court, Defendant
shall: (a) execute a release of its deed of trust lien recorded of record as
Document No. 2005134061, in the Official Public Records of Travis County,
Texas (the “Deed of Trust Release”); and, (b) execute a partial release of
judgment reflecting the release of Defendant’s equitable lien in the Property
awarded Defendant within the Final Judgment, without Defendant releasing
the Final Judgment in its entirety.

4. Upon deposit of the Deposited Funds into the registry of the court, Defendant
shall have the same rights to recover the amount owed according to the Final
Judgment from the Deposited Funds as it would have had to recover the funds
from the Property, with the funds being imputed with all the characteristics,
benefits and rights that Defendant currently possesses in the Property.

5. Defendant will look solely to the Deposited Funds to satisfy the amount owed
under the Final Judgment save and except in the event it is judicially
determined that the amount owed in full satisfaction of the Final Judgment
exceeds the Deposited Funds (the “Excess Amount”). In such event
Defendant shall be entitled to the Deposited Funds with the Excess Amount to
be collected under the Final Judgment against Plaintiff individually (without
encumbering or burdening the Property).

6. Upon execution of the releases provided for in paragraph 3 above,
$353,057.16 of the Deposited Funds shall be immediately available for
withdrawal by Defendant from the Court’s registry and Plaintiff shall have no
right of objection over the distribution of the same.

7. That the Clerk, United States District Court, as soon as the business of the
office allows, shall deposit the remaining funds into the DISPUTED
OWNERSHIP FUND of the Court Registry Investment System (CRIS) where
they shall remain until further order of the Court save and except the amount
above in paragraph 6 to be immediately released to Defendant.

8. [The competing proposed provisions that occupied this Section 8 will be
considered by the Court at a later time]

QM
IT IS SO ORDERED on this 7 day of June 2021.

ef

 

HON. VEE YEAKEL
UNITED STATES DISTRICT JUDGE
